UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4870



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


VICTOR MANUEL CASTILLO,

                                            Defendant - Appellant.




                            No. 96-4874



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SALVADOR VILLANEUVA,

                                            Defendant - Appellant.




Appeals from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-96-305)


Submitted:   May 29, 1997                  Decided:   June 13, 1997
2
Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bruce Betts, Columbia, South Carolina; Parks N. Small,
Federal Public Defender, Columbia, South Carolina, for Appellants.
Kelly Elizabeth Shackelford, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Victor M. Castillo and Salvador Villaneuva appeal from their

convictions and sentences imposed for conspiracy to possess mari-

juana with intent to distribute. We affirm.

     Appellants' attorneys have filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious grounds for appeal, but raising the issues of

whether the district court complied with Fed. R. Civ. P. 11 when it

accepted the Appellants' guilty pleas and whether it properly

applied the United States Sentencing Guidelines to the factual

findings made at sentencing. Our review of the record reveals that

the district court was in compliance with Rule 11 and properly

applied the Sentencing Guidelines in its imposition of sentence.

Pursuant to Anders, this court has reviewed the record for poten-

tial error and has found none. Accordingly, we affirm.

     This Court requires that counsel inform their clients, in

writing, of their right to petition the Supreme Court of the United

States for further review. If the clients request that a petition

be filed, but counsel believes that such a petition would be frivo-

lous, then counsel may move this Court for leave to withdraw from

representation. Counsels' motion must state that a copy thereof was

served on their clients. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                4
rials before the court and argument would not aid the decisional

process.

                                                        AFFIRMED




                               5